UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6898


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VANNIS L. LIVERMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:95-cr-00151-JBF-FBS-6)


Submitted:    December 16, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vannis L. Liverman, Appellant Pro Se.   Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vannis L. Liverman appeals the district court’s order

denying    his   motion    for   reduction    of    sentence,   18    U.S.C.   §

3582(c) (2006), and denying his motion for reconsideration.                    We

have     reviewed   the    record   and      find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Liverman, No. 2:95-cr-00151-JBF-FBS-6

(E.D. Va. filed April 9, 2008 and entered April 10, 2008).                     We

dispense    with    oral    argument   because      the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2